            Case 1:21-cv-05217 Document 1 Filed 06/11/21 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 Government Employees Insurance Company :
 as subrogee of Raisul Islam,           :
                                        :               Civil Action No.:
                    Plaintiff,          :
                                        :
                    v.                  :                               COMPLAINT
                                        :
 United States of America,              :
                                        :
                    Defendant.          :
                                        :
                                        :

       Plaintiff, Government Employees Insurance Company as subrogee of Raisul Islam,

by way of Complaint against Defendant, United States of America, alleges as follows:

                                          PARTIES

       1.     Plaintiff, Government Employees Insurance Company as subrogee of Raisul

Islam (“Plaintiff”) is a corporation formed under the laws of the State of Virginia that does

business at 1 GEICO Boulevard, Fredericksburg, Virginia 22412.

       2.     Plaintiff is in the business of automobile insurance.

       3.     Plaintiff's insured Raisul Islam ("Plaintiff's insured") is an individual residing

at 8515 167th Street, #1, Jamaica, New York 11432.

       4.     Plaintiff's insured was, at all times relevant hereto, the insured under a certain

Government Employees Insurance Company policy.

       5.     The claims herein are brought against United States of America.

       6.     The claims herein arise out of a motor vehicle accident involving the vehicles

respectively operated by Plaintiff's insured and an employee of the United States

Government, Department of Veterans Affairs.

       7.     The United States Government, Department of Veterans Affairs is an agency
             Case 1:21-cv-05217 Document 1 Filed 06/11/21 Page 2 of 4




of the United States of America which by and through its agents, servants, workmen,

employees and/or other representatives, acted on behalf of Defendant, United States of

America, with the full knowledge, consent and authority of Defendant, United States of

America.

                                 JURISDICTION AND VENUE

      8.      Jurisdiction over the United States of America in this case is founded upon

the Federal Tort Claims Act (28 U.S.C. §2671, et seq.) and 28 U.S.C. §1346(b)(1).

      9.      The claims here are brought against the United States of America for money

damages as compensation for loss of property on June 20, 2018 that was caused by the

negligent and wrongful acts and omissions of employees of the United States Government

while acting within the scope of their office of employment, under circumstances where the

United States, if a private person, would be liable to the Plaintiff in accordance with the

laws of the State of New York.

      10.     Venue is proper in this Court pursuant to 28 U.S.C. §1391(a)(2) in that all,

or a substantial part of the acts and omissions forming the basis of these claims occurred

in the Southern District of New York.

      11.     An original SF-95 Claim Form was sent to the U.S. Department of Veterans

Affairs on October 6, 2018. A true copy of the claim is attached hereto as Exhibit A.

      12.     Plaintiff's claim was formally denied by the U.S. Department of Veterans

Affairs by letter dated February 11, 2020. A true copy of the denial is attached hereto as

Exhibit B.

      13.     On or about May 15, 2020, Plaintiff submitted a formal request for

reconsideration of the final denial of claim to the U.S. Department of Veterans Affairs. A
             Case 1:21-cv-05217 Document 1 Filed 06/11/21 Page 3 of 4




true copy of the request is attached hereto as Exhibit C.

       14.     Less than six (6) months had expired since the date of the February 11, 2020

denial, making the request for reconsideration timely.

       15.     Plaintiff’s request for reconsideration was formally denied by the U.S.

Department of Veterans Affairs by letter dated January 15, 2021. A true copy of the denial

is attached hereto as Exhibit D.

       16.     Less than six (6) months has expired since the January 15, 2021 denial,

making institution of this lawsuit timely.

              ALLEGATIONS APPLICABLE TO ALL CAUSES OF ACTION

       17.     At all times relevant hereto, Plaintiff’s insured owned a 2016 Toyota Rav 4

("the vehicle of Plaintiff's insured").

       18.     On or about June 20, 2018, Plaintiff’s insured was operating the

aforementioned vehicle while traveling on Broadway and attempting to make a right turn

onto Reade Street, in New York, New York.

       19.     At the same aforementioned time and place, Annmelissa Harvey was

operating a U.S. Department of Veterans Affairs vehicle (hereinafter "Defendant's vehicle")

while double-parked in a bus lane and/or a lane closed for use of commercial vehicles on

Broadway, at or near the aforementioned intersection.

       20.     Upon information and belief, at all times relevant hereto, Annmelissa Harvey

was an employee of the United States Department of Veterans Affairs, an Agency of

Defendant, United States of America.

       21.     At the same aforementioned time and place, Annmelissa Harvey operated

said vehicle in such an, including, but not limited to, reckless, careless, willful and wanton

and/or negligent manner, so as to improperly pull out from her double-parked position
             Case 1:21-cv-05217 Document 1 Filed 06/11/21 Page 4 of 4




and/or fail to pay proper attention while so proceeding, thereby causing damage to the

vehicle of Plaintiff’s insured.

       22.    As a result of Defendant’s actions and/or omissions, the vehicle of Plaintiff’s

insured sustained property damage.

       23.    As a result of Defendant’s actions and/or omissions, Plaintiff paid property

damage claims totaling $3,302.52.

                                  TORTIOUS CONDUCT

       24.    Plaintiff repeats each and every preceding paragraph of the Complaint as if

set forth at length herein.

       25.    Defendant owed a duty of reasonable care to Plaintiff's insured.

       26.    Defendant breached said duty by recklessly, carelessly, willfully and wantonly

and/or negligently failing to pay attention and strike the vehicle of Plaintiff's insured.

                                              REMEDY

       27.    WHEREFORE, Plaintiff prays for judgment against Defendant as follows:

       A.     Money damages in the amount of $3,302.52.

       B.     Such other relief as the Court might deem just and equitable.

 Dated: June 11, 2021                         Law Offices of Jan Meyer & Associates,
                                      P.C.


                                              Richard L. Elem, Esq.
                                              Attorney for Plaintiff(s)
                                              1029 Teaneck Road, Second Floor
                                              Teaneck, New Jersey 07666
                                              (201) 862-9500
                                              Maintains a New York Office At:
                                              424 Madison Avenue, 16th Floor, New York, NY 10017
                                              Kindly correspond with our NJ office.
                                              File Number:0568007000101021
